Citation Nr: 1712596	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-03 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for left hip osteoarthritis, status post total arthroplasty.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to right hip osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1973 until December 1974.  These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  As detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, remand is required to schedule the Veteran for a videoconference hearing before a Member of the Board.  By way of background, the October 2010 rating decision reopened the Veteran's new and material claims, and denied service connection for right and left hip osteoarthritis, status post total left hip arthroplasty.  The Board notes that additional and seemingly relevant service records were added to the record following the prior final denial of those claims in an April 2007 rating decision.  The Veteran filed a timely substantive appeal to the matters on appeal in February 2012, at which time he indicated he did not want a Board hearing.  In February 2015, the Veteran submitted another substantive appeal pertaining to his already perfected appeal, and requested a videoconference hearing before a Board Member.  In a February 2015 letter, the RO rejected the February 2015 substantive appeal as not ripe, saying a statement of the case has not yet been issued.  This was in error, as the appeal had already been perfected and the Veteran is permitted to request a Board hearing at any point prior to certification of the appeal to the Board, within 90 days from certification to the Board, and after 90 days from certification when good cause is shown.  See 38 C.F.R §§ 20.700, 20.1304 (2016).  In this case, the appeal was certified in June 2016.  Thus, remand is required to schedule the Veteran for a videoconference hearing pursuant to his February 2015 request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing via videoconference with a Member of the Board in accordance with his February 2015 request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




